Citation Nr: 1031258	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  02-08 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to an increased disability rating for right hallux 
valgus with degenerative changes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to April 
1983.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO: (1) granted a temporary 
100 percent evaluation for right hallux valgus with degenerative 
changes for the period from February 12, 2001 to April 30, 2001, 
pursuant to 38 C.F.R. § 4.30; and (2) returned the Veteran's 
rating for right hallux valgus with degenerative changes to 10 
percent, as this disability had previously been rated, effective 
May 1, 2001.  The Veteran perfected his appeal with regard to the 
10 percent disability rating assigned as of May 1, 2001.

In March 2004, the Veteran testified at a Central Office hearing 
before a former Veterans Law Judge (VLJ) who is no longer 
employed by the Board.  Thereafter, in July 2004, the Board 
remanded this case to the RO for further development.  The 
Veteran was notified by an April 2008 letter that he had the 
option to request another hearing before the VLJ who would 
ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2009).  
The Veteran elected to have another Central Office hearing and 
was scheduled to present testimony at such a hearing in July 
2008.  However, the Veteran failed to report to the scheduled 
hearing.

In August 2008, the Board denied entitlement to a disability 
rating in excess of 10 percent for right hallux valgus with 
degenerative changes.  In February 2010, the United States Court 
of Appeals for Veterans Claims (Court) granted a Joint Motion to 
remand this claim to the Board.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1981 to April 
1983.

2.  On August 18, 2010, the Board was notified by the RO that the 
Veteran died on December [redacted], 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


